Citation Nr: 1528006	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran was exposed to acoustic trauma during active military service, he has tinnitus, and it is at least as likely as not that he has experienced a continuity of symptomatology indicative of tinnitus since his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Service Connection:  Tinnitus

The Veteran claims entitlement to service connection for tinnitus.  He alleges that his current tinnitus is due to in-service noise exposure and had onset during his active service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to tinnitus which is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

VA has previously conceded exposure to in-service acoustic trauma, so the in-service element of the Veteran's claim is met.  See February 2014 Statement of the Case.  Moreover, both VA medical examinations with respect to the Veteran's hearings indicated a current diagnosis of tinnitus.  See June 2012 VA Examination; March 2012 VA Examination.  Therefore, that element of his service connection claim is also met.  The remaining element is a causal nexus between his current tinnitus and the in-service acoustic trauma.  Shedden, 381 F.3d at 1167.

One VA examiner opined that it was less likely than not that the Veteran's tinnitus was the result of in-service acoustic trauma.  See June 2012 VA Examination.  The basis of that opinion was the lack of documented hearing loss on either the entrance or exit examinations.  The examiner noted that the service treatment records were "largely illegible", but also based his opinion, in part, on the lack of in-service complaints of hearing loss or tinnitus.  Importantly, the examiner documented the Veteran's assertion of onset of tinnitus during his active service.

The March 2012 VA examiner indicated that she could not provide an etiological opinion "without resorting to speculation" because the service treatment records were illegible.  See March 2012 VA Examination.  This examiner also noted the Veteran's assertion of onset of tinnitus during his active service.

While these medical opinions do not provide probative weight in favor of finding a causal nexus, the Veteran's own lay observations and opinions also constitute relevant evidence regarding etiology.  After all, the Veteran is competent to report symptoms observable to a layperson (e.g. ringing in the ears).  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Therefore, in significant measure, this matter comes down to the credibility of the Veteran's testimony regarding the date of onset.

The Board's own review of the service treatment records does not reveal complaints of hearing loss, ringing, or other related symptoms.  And, while the entrance and exit examinations do indicate normal hearing, there is at least some evidence of a threshold shift.  In any event, the examinations do not explicitly reference tinnitus, the condition at issue.  

The Board will give no weight to the absence of evidence in the service treatment records of hearing loss, ringing in the ears, or other related symptoms.  Absence of in-service records alone is not sufficient to render lay testimony incredible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  In fact, silence in the medical record may only be given probative value where the alleged injury, disease, or related symptoms would ordinarily have been recorded in that medical record.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring); but see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).  The Board finds that, in the absence of significantly decreased audio acuity, a person is no more likely to mention or seek treatment for ringing in the ears than to carry uncomplaining on with his or her responsibilities.  For these reasons, the Board accords no weight to the absence of complaints of symptoms of tinnitus (either during his active service or for years thereafter) and finds that this absence of corroboration does not affect the credibility of the Veteran's testimony.

Notably, as discussed by the VA examiners, the service treatment records are, in significant part, illegible (hence unavailable for review) due to poor copies.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  This too supports the Board's decision to afford no probative weight to the apparent silence in the service treatment records with respect to tinnitus.

The Veteran's statements are not inconsistent with the other evidence of record, are not internally contradictory, and contain no other indicia of unreliability.  The only potential reason to discount the Veteran's statements, then, is that his allegations regarding date of onset come in the context of a claim for benefits.  Where the Board is charged with giving the Veteran the benefit of every reasonable doubt, where in-service acoustic trauma has been conceded, and where the conceded acoustic trauma is capable of producing tinnitus, the potential bias due to a financial interest is too speculative to discount the Veteran's lay reports of the onset of tinnitus.

Accordingly, based on the Veteran's testimony regarding a continuity of symptomatology, the Board finds the evidence in equipoise regarding the issue of whether the Veteran's tinnitus had onset in or was otherwise caused by his active service.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert, 1 Vet. App. 53-56 (holding also that the benefit of the doubt applies to each material issue).  Accordingly, entitlement to service connection for tinnitus is granted.

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


